Exhibit 10.2

 

BEIGENE, LTD.

 

2018 INDUCEMENT EQUITY PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the BeiGene, Ltd. 2018 Inducement Equity Plan (the
“Plan”).  The purpose of the Plan is to enable BeiGene, Ltd. (the “Company”) and
its Subsidiaries to grant equity awards to induce highly-qualified prospective
officers and employees who are not currently employed by the Company or its
Subsidiaries to accept employment and to provide them with a proprietary
interest in the Company.  It is anticipated that providing such persons with a
direct stake in the Company will assure a closer identification of their
interests with those of the Company and its shareholders, thereby stimulating
their efforts on the Company’s behalf and strengthening their desire to remain
with the Company.  The Company intends that the Plan be reserved for persons to
whom the Company may issue securities without stockholder approval as an
inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of the NASDAQ
Stock Market, Inc.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“ADSs” means American depositary shares.  Each ADS represents 13 Shares.

 

“ASC 718” means Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Non-Qualified Share Options, Share Appreciation
Rights, Restricted Share Units, Restricted Share Awards, Unrestricted Share
Awards and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Dividend Equivalent Right” means an Award entitling the Grantee to receive
credits based on cash dividends that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such Shares had been issued to and held by the Grantee.

 

“Effective Date” means the date on which the Plan is approved by the Board as
set forth in Section 17.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Shares on any given date means the fair market value
of the Shares determined in good faith by the Administrator; provided, however,
that if the ADSs are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another

 

--------------------------------------------------------------------------------


 

national securities exchange, the determination shall be made by reference to
market quotations.  If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.

 

“Grantee” is a recipient of an Award under this Plan.

 

“Non-Qualified Share Option” means any Share Option that is not an incentive
share option.

 

“Option” or “Share Option” means any option to purchase Shares granted pursuant
to Section 5.

 

“Restricted Shares” means the Shares underlying a Restricted Share Award that
remain subject to a risk of forfeiture or the Company’s right of repurchase.

 

“Restricted Share Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Share Units” means an Award of share units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding Shares immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding Shares or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by the Company’s
shareholders, per Share pursuant to a Sale Event.

 

“Shares” means the ordinary shares, par value US$0.0001 per share, of the
Company, subject to adjustments pursuant to Section 3.

 

“Share Appreciation Right” means an Award entitling the recipient to receive
Shares having a value equal to the excess of the Fair Market Value of the Shares
on the date of exercise over the exercise price of the Share Appreciation Right
multiplied by the number of Shares with respect to which the Share Appreciation
Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Unrestricted Share Award” means an Award of Shares free of any restrictions.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)                                 Administration of Plan.  The Plan shall be
administered by the Administrator.

 

(b)                                 Powers of Administrator.  The Administrator
shall have the power and authority to grant Awards consistent with the terms of
the Plan, including the power and authority:

 

(i)                                     to select the individuals to whom Awards
may from time to time be granted;

 

--------------------------------------------------------------------------------


 

(ii)                                  to determine the time or times of grant,
and the extent, if any, of Non-Qualified Share Options, Share Appreciation
Rights, Restricted Share Awards, Restricted Share Units, Unrestricted Share
Awards and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any one or more Grantees;

 

(iii)                               to determine the number of Shares to be
covered by any Award;

 

(iv)                              to determine and modify from time to time the
terms and conditions, including restrictions, not inconsistent with the terms of
the Plan, of any Award, which terms and conditions may differ among individual
Awards and Grantees, and to approve the forms of Award Certificates;

 

(v)                                 to accelerate at any time the exercisability
or vesting of all or any portion of any Award in circumstances involving the
Grantee’s death, disability, retirement or termination of employment, or a
change in control (including a Sale Event);

 

(vi)                              subject to the provisions of Section 5(c), to
extend at any time the period in which Share Options may be exercised; and

 

(vii)                           at any time to adopt, alter and repeal such
rules, guidelines and practices for administration of the Plan and for its own
acts and proceedings as it shall deem advisable; to interpret the terms and
provisions of the Plan and any Award (including related written instruments); to
make all determinations it deems advisable for the administration of the Plan;
to decide all disputes arising in connection with the Plan; and to otherwise
supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan Grantees.

 

(c)                                  Award Certificate.  Awards under the Plan
shall be evidenced by Award Certificates that set forth the terms, conditions
and limitations for each Award which may include, without limitation, the term
of an Award and the provisions applicable in the event employment or service
terminates.

 

(d)                                 Indemnification.  Neither the Board nor the
Administrator, nor any member of either or any delegate thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with the Plan, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Company’s articles of association or any directors’ and officers’
liability insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

 

(e)                                  Foreign Award Recipients.  Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Subsidiaries operate or have
employees or other individuals eligible for Awards, the Administrator, in its
sole discretion, shall have the power and authority to:  (i) determine which
Subsidiaries shall be covered by the Plan; (ii) determine which individuals
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Award granted to individuals outside the United
States to comply with applicable foreign laws; (iv) establish subplans and
modify exercise procedures and other terms and procedures, to the extent the
Administrator determines such actions to be necessary or advisable (and such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 3(a); and (v) take any action, before or
after an Award is made, that the Administrator determines to be necessary or
advisable to obtain approval or comply with any local governmental regulatory
exemptions or approvals.  Notwithstanding the foregoing, the Administrator may
not take any actions hereunder, and no Awards shall be granted, that would
violate the Act or any other United States securities law, the Code, or any
other United States governing statute or law.

 

--------------------------------------------------------------------------------


 

SECTION 3.  SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)                                 Shares Issuable.  The maximum number of
Shares reserved and available for issuance under the Plan shall be Twelve
Million (12,000,000) Shares, subject to adjustment as provided in this
Section 3.  For purposes of this limitation, the Shares underlying any awards
granted under this Plan that are forfeited, canceled, held back upon exercise of
an Option or settlement of an award to cover the exercise price or tax
withholding, reacquired by the Company prior to vesting, satisfied without the
issuance of Shares or otherwise terminated (other than by exercise or
settlement) shall be added back to the Shares available for issuance under the
Plan.  In the event the Company repurchases Shares on the open market, such
Shares shall not be added to the Shares available for issuance under the Plan. 
Subject to such overall limitations, Shares may be issued up to such maximum
number pursuant to any type or types of Award.  The Shares available for
issuance under the Plan may be authorized but unissued Shares or Shares
reacquired by the Company.

 

(b)                                 [Reserved.]

 

(c)                                  Changes in Shares.  Subject to
Section 3(d), if, as a result of any reorganization, recapitalization,
reclassification, share dividend, share split, reverse share split or other
similar change in the Company’s share capital, the outstanding Shares are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of the Company, or additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such Shares or other securities, or, if, as a result
of any merger or consolidation, sale of all or substantially all of the assets
of the Company, the outstanding Shares are converted into or exchanged for
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Administrator shall make an appropriate or proportionate
adjustment in (i) the maximum number of Shares reserved for issuance under the
Plan, (ii) the number and kind of Shares or other securities subject to any then
outstanding Awards under the Plan, (iii) the repurchase price, if any, per Share
subject to each outstanding Restricted Share Award, and (iv) the exercise price
for each Share subject to any then outstanding Share Options and Share
Appreciation Rights under the Plan, without changing the aggregate exercise
price (i.e., the exercise price multiplied by the number of Share Options and
Share Appreciation Rights) as to which such Share Options and Share Appreciation
Rights remain exercisable.  The Administrator shall also make equitable or
proportionate adjustments in the number of Shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event.  The adjustment by the Administrator shall be
final, binding and conclusive.  No fractional Shares shall be issued under the
Plan resulting from any such adjustment, but the Administrator in its discretion
may make a cash payment in lieu of fractional Shares.

 

(d)                                 Mergers and Other Transactions.  In the case
of and subject to the consummation of a Sale Event, the parties may cause the
assumption or continuation of Awards previously granted by the successor entity,
or the substitution of such Awards with new Awards of the successor entity or
its parent, with appropriate adjustment as to the number and kind of shares and,
if appropriate, the per share exercise prices, as such parties shall agree.  To
the extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted under this Plan shall
terminate.  In such case, except as may be otherwise provided in the relevant
Award Certificate, all Options and Share Appreciation Rights that are not
exercisable immediately prior to the effective time of the Sale Event shall
become fully exercisable as of the effective time of the Sale Event, all other
Awards with time-based vesting, conditions or restrictions shall become fully
vested and nonforfeitable as of the effective time of the Sale Event, and all
Awards with conditions and restrictions relating to the achievement of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion or to the extent specified in the
relevant Award Certificate.  In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a payment,
in cash or in kind, to the Grantees holding Options and Share Appreciation
Rights, in exchange for the cancellation thereof, in an amount equal to the
difference between (A) the Sale Price multiplied by the number of Shares subject
to outstanding Options and Share Appreciation Rights (to the extent then
exercisable  at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Share Appreciation Rights; or
(ii) each Grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Share Appreciation Rights (to the extent
then exercisable) held by such Grantee.  The Company shall also have the option
(in its sole discretion) to make or provide for a payment, in cash or in kind,
to the Grantees

 

--------------------------------------------------------------------------------


 

holding other Awards in an amount equal to the Sale Price multiplied by the
number of vested Shares under such Awards.

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full- or part-time officers and other
employees of the Company and its Subsidiaries to whom the Company may issue
securities without stockholder approval in accordance with Rule 5635(c)(4) of
the Marketplace Rules of the NASDAQ Stock Market, Inc., as selected from time to
time by the Administrator in its sole discretion.

 

SECTION 5.  SHARE OPTIONS

 

(a)                                 Award of Share Options.  The Administrator
may grant Share Options under the Plan.  Any Share Option granted under the Plan
shall be in such form as the Administrator may from time to time approve.  Share
Options granted under the Plan are Non-Qualified Share Options.

 

Share Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

 

(b)                                 Exercise Price.  The exercise price per
Share covered by a Share Option granted pursuant to this Section 5 shall be
determined by the Administrator at the time of grant but shall not be less than
100 percent of the Fair Market Value on the date of grant in the case of any
grant to a Grantee who is subject to U.S. income tax.

 

(c)                                  Option Term.  The term of each Share Option
shall be fixed by the Administrator, but no Share Option shall be exercisable
more than ten years after the date the Share Option is granted.

 

(d)                                 Exercisability; Rights of a Shareholder. 
Share Options shall become exercisable at such time or times, whether or not in
installments, as shall be determined by the Administrator at or after the grant
date.  The Administrator may at any time accelerate the exercisability of all or
any portion of any Share Option.  An optionee shall have the rights of a
shareholder only as to Shares acquired upon the exercise of a Share Option and
not as to unexercised Share Options.

 

(e)                                  Method of Exercise.  Share Options may be
exercised in whole or in part, by giving written or electronic notice of
exercise to the Company, specifying the number of Shares to be purchased. 
Payment of the purchase price may be made by one or more of the following
methods except to the extent otherwise provided in the option award certificate:

 

(i)                                     In cash, by certified or bank check or
other instrument acceptable to the Administrator;

 

(ii)                                  Through the delivery (or attestation to
the ownership following such procedures as the Company may prescribe
(“attestation method”)) of Shares that are not then subject to restrictions
under any Company plan.  Such surrendered Shares shall be valued at Fair Market
Value on the exercise date;

 

(iii)                               By the optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the optionee
chooses to pay the purchase price as so provided, the optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Company shall prescribe as a condition of such
payment procedure; or

 

(iv)                              If permitted by the Administrator, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Shares issuable upon exercise by the largest whole number of shares with a Fair
Market Value that does not exceed the aggregate exercise price.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the Shares to
be purchased pursuant to the exercise of a Share Option will be

 

--------------------------------------------------------------------------------


 

contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Share Option) by the Company of the full
purchase price for such Shares and the fulfillment of any other requirements
contained in the option award certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned Shares through the
attestation method, the number of Shares transferred to the optionee upon the
exercise of the Share Option shall be net of the number of attested Shares.  In
the event that the Company establishes, for itself or using the services of a
third party, an automated system for the exercise of Share Options, such as a
system using an internet website or interactive voice response, then the
paperless exercise of Share Options may be permitted through the use of such an
automated system.

 

SECTION 6.  SHARE APPRECIATION RIGHTS

 

(a)                                 Award of Share Appreciation Rights.  The
Administrator may grant Share Appreciation Rights under the Plan.  A Share
Appreciation Right is an Award entitling the recipient to receive Shares having
a value equal to the excess of the Fair Market Value of a Share on the date of
exercise over the exercise price of the Share Appreciation Right multiplied by
the number of Shares with respect to which the Share Appreciation Right shall
have been exercised.

 

(b)                                 Exercise Price of Share Appreciation
Rights.  The exercise price of a Share Appreciation Right shall not be less than
100 percent of the Fair Market Value of the Shares on the date of grant in the
case of any grant to a Grantee who is subject to U.S. income tax.

 

(c)                                  Grant and Exercise of Share Appreciation
Rights.  Share Appreciation Rights may be granted by the Administrator
independently of any Share Option granted pursuant to Section 5 of the Plan.

 

(d)                                 Terms and Conditions of Share Appreciation
Rights.  Share Appreciation Rights shall be subject to such terms and conditions
as shall be determined by the Administrator at the time of the grant.  Such
terms and conditions may differ among individual Awards and Grantees.  The term
of a Share Appreciation Right may not exceed ten years.

 

SECTION 7.  RESTRICTED SHARE AWARDS

 

(a)                                 Nature of Restricted Share Awards.  The
Administrator may grant Restricted Share Awards under the Plan.  A Restricted
Share Award is any Award of Restricted Shares subject to such restrictions and
conditions as the Administrator may determine at the time of grant.  Conditions
may be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives.  The terms and
conditions of each such Award shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and Grantees.

 

(b)                                 Rights as a Shareholder.  Upon the grant of
a Restricted Share Award and payment of the purchase price, if any, subject to
the restrictions and conditions set forth in the award certificate, a Grantee
shall have all the rights of a shareholder with respect to Restricted Shares,
including the voting of the Restricted Shares and receipt of dividends; provided
that if the lapse of restrictions with respect to the Restricted Share Award is
tied to the achievement of performance goals, any dividends paid by the Company
during the performance period shall accrue and not be paid to the Grantee except
to the extent the performance goals are met with respect to the Restricted Share
Award.  Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Shares shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Shares are vested as provided in Section 7(d), and
(ii) certificated Restricted Shares shall remain in the possession of the
Company until such Restricted Shares are vested as provided in Section 7(d), and
the Grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

 

(c)                                  Restrictions.  Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided in the Restricted Share Award Certificate. 
Except as may otherwise be provided by the Administrator either in the Award
Certificate or, subject to Section 15, in writing after the Award is issued, if
a Grantee’s employment (or other service relationship) with the Company and its

 

--------------------------------------------------------------------------------


 

Subsidiaries terminates for any reason, any Restricted Shares that have not
vested at the time of termination shall automatically and without any
requirement of notice to such Grantee from or other action by or on behalf of,
the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such Grantee or such Grantee’s legal representative
simultaneously with such termination of employment (or other service
relationship), and after the reacquisition shall cease to represent any
ownership of the Company by the Grantee or rights of the Grantee as a
shareholder.  Following such deemed reacquisition of Restricted Shares that are
represented by physical certificates, a Grantee shall surrender such
certificates to the Company upon request without consideration.

 

(d)                                 Vesting of Restricted Shares.  The
Administrator at the time of grant shall specify the date or dates and/or the
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Shares and the Company’s right of
repurchase or forfeiture shall lapse.  Subsequent to such date or dates and/or
the achievement of such performance goals, objectives and other conditions, the
shares as to which the Company’s right of repurchase or forfeiture has lapsed
shall no longer be Restricted Shares and shall be deemed “vested.”

 

SECTION 8.  RESTRICTED SHARE UNITS

 

(a)                                 Nature of Restricted Share Units.  The
Administrator may grant Restricted Share Units under the Plan.  A Restricted
Share Unit is an Award of share units that may be settled in Shares upon the
satisfaction of such restrictions and conditions at the time of grant. 
Conditions may be based on continuing employment (or other service relationship)
and/or in the case of a Grantee who is not a U.S. taxpayer, achievement of
pre-established performance goals and objectives.  The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and Grantees.  At the end of the
vesting period, the Restricted Share Units, to the extent vested, shall be
settled in the form of Shares.

 

(b)                                 Rights as a Shareholder.  A Grantee shall
have the rights as a shareholder only as to Shares acquired by the Grantee upon
settlement of Restricted Share Units; provided, however, that the Grantee may be
credited with Dividend Equivalent Rights with respect to the share units
underlying his Restricted Share Units, subject to the provisions of Section 10
and such terms and conditions as the Administrator may determine.

 

(c)                                  Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15, in writing after the Award is issued, a Grantee’s right in all
Restricted Share Units that have not vested shall automatically terminate upon
the Grantee’s termination of employment (or cessation of service relationship)
with the Company and its Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED SHARE AWARDS

 

Grant or Sale of Unrestricted Shares.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Share Award under the Plan.  An Unrestricted Share Award is an
Award pursuant to which the Grantee may receive Shares free of any restrictions
under the Plan.  Unrestricted Share Awards may be granted in respect of past
services or other valid consideration, or in lieu of cash compensation due to
such Grantee.

 

SECTION 10.  DIVIDEND EQUIVALENT RIGHTS

 

(a)                                 Dividend Equivalent Rights.  The
Administrator may grant Dividend Equivalent Rights under the Plan.  A Dividend
Equivalent Right is an Award entitling the Grantee to receive credits based on
cash dividends that would have been paid on the Shares specified in the Dividend
Equivalent Right (or other Award to which it relates) if such Shares had been
issued to the Grantee.  A Dividend Equivalent Right may be granted to any
Grantee as a component of an award of Restricted Share Units or as a
freestanding award.  The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Certificate.  Dividend equivalents credited to
the holder of a Dividend Equivalent Right shall be paid currently.  Dividend
Equivalent Rights may be settled in cash or Shares or a combination of cash and
Shares.  A Dividend Equivalent Right granted as a component of an Award of
Restricted Share Units shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.

 

--------------------------------------------------------------------------------


 

(b)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15, in writing after the Award is issued, a Grantee’s rights in all
Dividend Equivalent Rights shall automatically terminate upon the Grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 11.  TRANSFERABILITY OF AWARDS

 

(a)                                 Transferability.  Except as provided in
Section 11(b), during a Grantee’s lifetime, his or her Awards shall be
exercisable only by the Grantee, or by the grantee’s legal representative or
guardian in the event of the Grantee’s incapacity.  No Awards shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a Grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order.  No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation of this Section 11(a) shall be null and void.

 

(b)                                 Administrator Action.  Notwithstanding
Section 11(a), the Administrator, in its discretion, may permit either in the
Award Certificate for a given Award or by subsequent written approval the
Grantee  to transfer Non-Qualified Share Options to the Grantee’s immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award.  In no event may an
Award be transferred by a Grantee for value.

 

(c)                                  Family Member.  For purposes of
Section 11(b), “family member” shall mean a Grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the Grantee), a trust in
which these persons (or the Grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary.  To the extent
permitted by the Company, each Grantee to whom an Award has been made under the
Plan may designate a beneficiary or beneficiaries to exercise any Award or
receive any payment under any Award payable on or after the Grantee’s death. 
Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. 
If no beneficiary has been designated by a deceased Grantee, or if the
designated beneficiaries have predeceased the Grantee, the beneficiary shall be
the Grantee’s estate.

 

SECTION 12.  TAX WITHHOLDING

 

(a)                                 Payment by Grantee.  Each Grantee shall, no
later than the date as of which the value of an Award or of any Shares or cash
received under the Award first becomes includable in the gross income of the
Grantee for income, employment or other tax purposes, pay to the Company or a
Subsidiary, or make arrangements satisfactory to the Administrator regarding
payment of, any taxes of any kind required by law to be withheld by the Company
or a Subsidiary with respect to such income.  The Company and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Grantee.  The Company’s
obligation to deliver evidence of book entry (or share certificates) to any
Grantee is subject to and conditioned on tax withholding obligations being
satisfied by the Grantee.

 

(b)                                 Payment in Shares.  Subject to approval by
the Administrator, a Grantee may elect to have the Company’s or Subsidiary’s
required tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from Shares to be issued pursuant to any
Award a number of Shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due; provided
however, that the amount withheld does not exceed the maximum statutory rate or
such lesser amount as is necessary to avoid liability accounting treatment.  The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount.  For purposes of share
withholding, the Fair

 

--------------------------------------------------------------------------------


 

Market Value of withheld Shares shall be determined in the same manner as the
value of the Shares includible in income of the Grantees.

 

SECTION 13.  TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

 

(a)                                 Termination of Employment.  If the Grantee’s
employer ceases to be a Subsidiary, the Grantee shall be deemed to have
terminated employment for purposes of the Plan.

 

(b)                                 For purposes of the Plan, the following
events shall not be deemed a termination of employment:

 

(i)                                     a transfer to the employment of the
Company from a Subsidiary or from the Company to a Subsidiary, or from one
Subsidiary to another; or

 

(ii)                                  an approved leave of absence for military
service or sickness, or for any other purpose approved by the Company, if the
employee’s right to re-employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise so provides in writing.

 

SECTION 14.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend (including to increase the number of Shares
reserved and available for issuance hereunder) or discontinue the Plan and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s consent.  Except as provided in Section 3(c) or 3(d), without prior
shareholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Share Options or Share Appreciation
Rights or effect repricing through cancellation and re-grants or cancellation of
Share Options or Share Appreciation Rights in exchange for cash or other
Awards.  To the extent required under the rules of any securities exchange or
market system on which the Shares are listed, Plan amendments shall be subject
to approval by the Company shareholders entitled to vote at a meeting of
shareholders.  Nothing in this Section 14 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).

 

SECTION 15.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been settled or exercised
and any payments in cash, Shares or other consideration not received by a
Grantee, a Grantee shall have no rights greater than those of a general creditor
of the Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Shares or make payments with respect to Awards, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

 

SECTION 16.  GENERAL PROVISIONS

 

(a)                                 No Distribution.  The Administrator may
require each person acquiring Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to their distribution.

 

(b)                                 Delivery of Share Certificates.  Share
certificates to Grantees under this Plan shall be deemed delivered for all
purposes when the Company or a share transfer agent of the Company has mailed
such certificates to the Grantee at the Grantee’s last known address on file
with the Company.  Uncertificated Shares shall be deemed delivered for all
purposes when the Company or a share transfer agent of the Company shall have
given to the Grantee by electronic mail (with proof of receipt) or by mail to
the Grantee at the Grantee’s last known address on file with the Company, notice
of issuance and recorded the issuance in its records (which may include
electronic “book entry” records).  Notwithstanding anything to the contrary in
this Plan, the Company shall not be required to issue or deliver any
certificates evidencing Shares pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel (to the extent
the Administrator deems such advice necessary

 

--------------------------------------------------------------------------------


 

or advisable), that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any exchange on which the Shares or ADSs
are listed, quoted or traded.  All share certificates delivered pursuant to the
Plan shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Shares or ADSs are listed, quoted or traded.  The Administrator may
place legends on any share certificate to reference restrictions applicable to
the Shares.  In addition to the terms and conditions of this Plan, the
Administrator may require that an individual make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
necessary or advisable in order to comply with any such laws, regulations, or
requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

 

(c)                                  Shareholder Rights.  Until the name of the
Grantee appears in the register of members of the Company, which is prima facie
evidence that the Grantee is a shareholder of the Company, no right to vote or
receive dividends or any other rights of a shareholder will exist with respect
to Shares to be issued in connection with an Award, notwithstanding the exercise
of a Share Option or any other action by the Grantee with respect to an Award.

 

(d)                                 Other Compensation Arrangements; No
Employment Rights.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, including trusts, and
such arrangements may be either generally applicable or applicable only in
specific cases.  The adoption of this Plan and the grant of Awards do not confer
upon any employee any right to continued employment with the Company or any
Subsidiary.

 

(e)                                  Trading Policy Restrictions.  Option
exercises and other Awards under the Plan shall be subject to the Company’s
insider trading policies and procedures, as in effect from time to time.

 

(f)                                   Clawback Policy.  Awards under the Plan
shall be subject to the Company’s clawback policy, as in effect from time to
time.

 

SECTION 17.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective immediately upon approval by the Board.

 

SECTION 18.  GOVERNING LAW

 

This Plan and all Awards and actions taken under them shall be governed by, and
construed in accordance with, the laws of the Cayman Islands. In relation to any
proceeding arising out of or in connection with this Plan, the Company and the
Grantees irrevocably submit to the exclusive jurisdiction of the Cayman Islands
courts.

 

DATE APPROVED BY BOARD OF DIRECTORS:  June 6, 2018

 

--------------------------------------------------------------------------------